Per curiam. This case was before this court on appellant’s appeal at a former term. The case then received full and painstaking consideration, and the judgment of the trial court was reversed and the cause remanded. It comes back to us again on this appeal with the same verdict and same judgment as on the former appeal. The state of the evidence is so nearly the same as that appearing on that appeal that we do not deem it necessary to restate or rediscuss it here. Our opinion, then filed, is reported in 119 Ill. App., 27. Upon a review of the whole ease as it stands in the record now before us, we have reached the conclusion that the verdict is clearly excessive, and that in all other respects the judgment should be affirmed. And it is ordered and ad^ judged by this court that if appellee shall file a remittitur with the clerk of this court, of $10,000, during the present term of this court, the judgment of the City Court of East St. Louis be affirmed in the sum of $15,000; and if such remittitur be not filed, the said judgment be reversed and the cause remanded. Appellee having filed a remittitur with the clerk of this court, of $10,000, during the present term of this court, viz., on March 1, 1907, it is on this the 7th day of March, A. D. 1907, the same being one of the judicial days of said term, ordered and adjudged by the court that the judgment of the City Court of East St. Louis be and the same is affirmed in the sum of $15,000. Affirmed upon remittitur.